Name: Commission Regulation (EEC) No 752/82 of 31 March 1982 amending Regulation (EEC) No 32/82 laying down the conditions for granting special export refunds for beef and vealt
 Type: Regulation
 Subject Matter: trade policy;  animal product;  information technology and data processing
 Date Published: nan

 Avis juridique important|31982R0752Commission Regulation (EEC) No 752/82 of 31 March 1982 amending Regulation (EEC) No 32/82 laying down the conditions for granting special export refunds for beef and vealt Official Journal L 086 , 01/04/1982 P. 0050 - 0052 Finnish special edition: Chapter 3 Volume 14 P. 0240 Spanish special edition: Chapter 03 Volume 24 P. 0256 Swedish special edition: Chapter 3 Volume 14 P. 0240 Portuguese special edition Chapter 03 Volume 24 P. 0256 *****COMMISSION REGULATION (EEC) No 752/82 of 31 March 1982 amending Regulation (EEC) No 32/82 laying down the conditions for granting special export refunds for beef and veal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (1), as last amended by the Act of Accession of Greece, and in particular Article 18 (6) thereof, Whereas Commission Regulation (EEC) No 32/82 (2) defined the conditions for granting special export refunds for beef and veal; Whereas some errors in the German version of the abovementioned Regulation, and in the Annex thereto, should be corrected; Whereas the procedure whereby Member States are to inform the Commission of the quantities of products for which special export refunds have been granted should be laid down; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 32/82 is hereby amended as follows: 1. The German version of Article 2 (2) shall be replaced by the following: '(2) Dieser Nachweis wird durch eine Bescheinigung gemaess dem im Anhang beigefuegten Muster erbracht, die auf Antrag des Beteiligten von der Interventionsstelle oder einer anderen Stelle ausgestellt wird, welche von dem Mitgliedstaat, in dem die Tiere geschlachtet wurden und in dem die Ausfuhrzollfoermlichkeiten erfuellt werden, hierfuer bestimmt wird. Diese Bescheinigung ist den Zollbehoerden bei der Erfuellung der Ausfuhrzollfoermlichkeiten zu uebergeben.' 2. The following Article 4a shall be inserted: 'Article 4a The Member States shall communicate to the Commission by telex before the 25th day of each month the quantities and, as far as possible, the descriptions of the products for which either a special refund was paid or advance payment thereof was made under Article 25 of Regulation (EEC) No 2730/79 during the previous month on the basis of the certificates.' 3. The Annex shall be replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 March 1982. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 148, 28. 6. 1968, p. 24. (2) OJ No L 4. 8. 1. 1982, p. 11.